Citation Nr: 0838363	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2005, for the grant of service connection for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant became a member of the Naval Reserve in March 
1961, and he subsequently served on active duty in the United 
States Navy from June 1962 to August 1966.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that granted service connection for a skin 
condition (tinea versicolor) and assigned an effective date 
of January 24, 2005. 

In December 2007, a videoconference hearing was held between 
the Board in Washington, DC and the RO before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript 
of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The appellant was separated from active service in August 
1966; he did not raise a claim of entitlement to service 
connection for any disability within one year of his 
discharge from service.

2.  In April 1968, the appellant submitted an application for 
benefits to the VA; he claimed entitlement to service 
connection for a skin condition.

3.  In a June 1968 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
skin disorder; the appellant was notified of the denial that 
same month, but he did not appeal.

4.  In October 1981, the appellant again sought service 
connection for a skin condition and his claim was denied in a 
rating decision issued in November 1981; the appellant 
appealed this denial, but the Board denied his claim in a 
decision issued in March 1983.

5.  In March 2002, the appellant again sought service 
connection for a skin disorder and the RO denied the 
reopening of that claim in a rating decision issued in 
January 2003; the appellant was notified of the denial in a 
letter issued on January 23, 2003, but he did not appeal.

6.  On January 24, 2005, the appellant submitted another 
claim for service connection for a skin disorder.

7.  In an April 2005 rating decision, the RO granted service 
connection for tinea versicolor and assigned an effective 
date of January 24, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 
2005 for the grant of service connection for tinea versicolor 
have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  

The Board concludes that to proceed to a decision on the 
merits of the appellant's earlier effective date claim would 
not be prejudicial to the appellant.  As delineated below, 
the Board finds that the appellant's earlier effective date 
claim must be denied as a matter of law.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating his claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

The Merits of the Claim

The appellant testified at his December 2007 Board 
videoconference hearing that he was diagnosed with a skin 
condition while he was in service and that the symptoms of 
that condition had remained the same over the intervening 
years to the present.  He said that he had not experienced 
any change in his skin condition since service.  The 
appellant's representative argued that, because the 
appellant's skin disability occurred initially while he was 
on active duty, and because continuity of treatment had been 
demonstrated, the effective date should be from the date of 
the appellant's 1968 claim for service connection for a skin 
disorder.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Review of the claims file reveals that the appellant was 
separated from active service in August 1966.  There is no 
evidence of record to indicate that the appellant raised a 
claim of entitlement to service connection for any disability 
within one year of his discharge from service in 1966.  In 
April 1968, the appellant submitted an application for 
benefits (VA Form 21-526) to the VA; he claimed entitlement 
to service connection for a skin disorder.  In a June 1968 
rating decision, the RO denied the appellant's claim of 
entitlement to service connection for a skin disorder; the 
appellant was notified of the denial that same month, but he 
did not appeal. In October 1981, the appellant again sought 
service connection for a skin condition and his claim was 
denied in a rating decision issued in November 1981; the 
appellant appealed this denial, but the Board denied his 
claim in a decision issued in March 1983.  In March 2002, the 
appellant again sought service connection for a skin disorder 
and the RO denied the reopening of that claim in a rating 
decision issued in January 2003; the appellant was notified 
of the denial in a letter issued on January 23, 2003, but he 
did not appeal.  On January 24, 2005, the appellant submitted 
another claim for service connection for a skin disorder.  
Service connection was ultimately awarded based on the 
addition of new and material evidence to the record, as of 
the date his reopened claim was received, January 24, 2005.  
See 38 C.F.R. § 3.400(q), (r).

The appellant had one year from the January 23, 2004 
notification of the denial of the reopening of his claim for 
service connection for a skin disorder to initiate an appeal 
by filing a notice of disagreement (NOD) with the decision, 
and after the issuance of a statement of the case (SOC), a 
substantive appeal.  The appellant never filed an NOD as to 
his skin disorder claim.  There is of record no communication 
from the appellant which could serve as a claim from January 
23, 2004, the date of the last final denial of the skin 
disorder claim, to January 23, 2005.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  Nor have the 
appellant or his representative pointed to any such 
communication during that period.  Thus, the January 23, 2004 
rating decision became final when an appeal was not initiated 
or perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§  3.160(d), 20.201, and 
20.302(a).  

In August 2006, after the RO had granted service connection 
for the appellant's skin disorder in a rating decision issued 
April 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that held that, when a 
rating decision is final, only a request for a revision 
premised on clear and unmistakable error (CUE) could result 
in the assignment of earlier effective dates.  The Court 
found that there is no basis in law for a "freestanding" 
claim for an earlier effective date which can be raised at 
any time.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Thus, a final decision can only be overcome by a request for 
revision based on CUE, or by a request to reopen the 
previously final decision based upon new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. 
§§ 3.105(a), 3.156(a).  However, because the proper effective 
date for an award of service connection based on a claim to 
reopen can be no earlier than the date on which that claim 
was received, only a request for revision premised on CUE can 
result in the assignment of an earlier effective date.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2); Leonard v. 
Nicholson, 405 F.3d 1333 (2005).  

As the appellant's request for an earlier effective date for 
the grant of service connection for tinea versicolor may not 
be reasonably construed as a claim based upon CUE, and as the 
RO has not developed the issue as such, the Board finds no 
allegation of fact or law upon which relief may be granted.  
To find otherwise, the Board would err in entertaining an 
improper "claim" without imposing the strictures of finality.  
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  
Accordingly, the appellant's free-standing claim for an 
effective date earlier than January 24, 2005 for the grant of 
service connection for tinea versicolor must be denied as 
legally insufficient.  38 U.S.C.A. § 7105(d)(5).  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).


ORDER

An effective date earlier than January 24, 2005 for the grant 
of service connection for the tinea versicolor disability is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


